Citation Nr: 1140596	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  06-32 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran reportedly had active military service from October 1964 to September 1966.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied a compensable evaluation for hemorrhoids and declined to reopen the Veteran's previously denied claim for service connection for PTSD; the only matters fully developed for appellate review.

During the pendency of the Veteran's case, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the Veteran's claim on appeal to more accurately reflect the Court's holding in Clemons. 

The Board notes that, in August 2010, the Veteran submitted an Income-Net Worth and Employment Statement (VA Form 21-527).  It is unclear if, by this submission, he seeks to raise a claim for non-service-connection pension benefits.  The matter is referred to the RO for clarification of the Veteran's intent and appropriate consideration and adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA misplaced the Veteran's four-volume claims file and constructed a re-built file that was forwarded to the Board, according to January and February 2011 electronic 

messages among RO personnel in the claims file.  However, it appears additional records may be available, and if so, should be obtained prior to appellate consideration of the Veteran's claims.

First, in conjunction with the claims on appeal, the October 2006 statement of the case (SOC), and later-dated supplemental statements of the case (SSOCs), describe the RO's review of VA treatment records from the Biloxi/Pensacola VA medical center (VAMC), dated from July 2003 to March 2011.  However, only records dated from November 2001 to July 2003 are currently in the claims file.  A March 2011 SOC regarding another issue reflects that VAMC records, dated from December 15, 1987 to May 12, 2009, were reviewed.  The Veteran's VA treatment records, dated from 1987 to the present, should be associated with the claims file prior to appellate consideration of his claims.

Second, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that had been found insufficient in the previous denial. 

The record reflects that, in a June 2003 rating decision, the RO denied service connection for PTSD, on the basis that there was no confirmed diagnosis of PTSD and no verified stressor.

A requisite duty to assist letter was evidently sent to the Veteran in December 2004 in conjunction with his claims.  It is unclear if the letter notifies the Veteran of the elements required to establish service connection that were found insufficient in the June 2003 denial.  See Kent. 

Third, a June 2009 SSOC regarding the claim of service connection for PTSD indicates that the evidence considered by the RO includes a "Memorandum regarding the lack of a verifiable stressor dated January 30, 2008".  However, this Memorandum is not currently in the claims and a copy of it should be associated with the claims file prior to Board consideration of the claim on appeal.

Fourth, according to a March 2011 Social Security Administration (SSA) Inquiry made by the RO, the Veteran received SSA disability benefits since September 1987.  In May 2007, the Veteran told a VA examiner that he received SSA disability benefits since 1990 for a back disorder.  To date, however, the administrative decision and a complete copy of the clinical records used in the SSA decision do not appear to have been associated with the claims file.  In this regard, the Board notes that the possibility that SSA records could contain evidence relevant to the claims on appeal cannot be foreclosed absent a review of those records.  As such, the records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claim.  38 C.F.R. § 3.159(c)(2) (2011); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Finally, as to the Veteran's claim for a compensable rating for hemorrhoids, the Board notes that a January 2006 VA examiner reported that the Veteran had anemia from a gastrointestinal bleed previously and that the Veteran's September 2005 hemoglobin and hematocrit ("H&H") were 12.4 and 37.1.  The laboratory test findings are not part of the examination report.  In June 2009, a VA examiner reported that there were no physical signs of anemia noted but, here too, the laboratory test results are not part of the examination report.  All laboratory reports regarding the Veteran should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the Veteran notice under 38 U.S.C.A. § 5103(a) that: 

a. notifies him of the evidence and information necessary to reopen the claim for service connection for an acquired psychiatric disorder, claimed as PTSD; 

b. notifies him of the reasons for the previous denial: no evidence of a confirmed diagnosis of PTSD and a verified stressor. 

c. notifies the Veteran of what specific evidence would be required to substantiate the element or elements needed to grant the Veteran's service connection claim (i.e., competent evidence establishing that a diagnosed psychiatric disability had its onset during active service or was otherwise incurred therein, and a verified stressor for his PTSD claim).  This notice is outlined by the Court in Kent, supra.  The notification letter should also advise the Veteran of the evidence and information that is necessary to establish entitlement to his underlying service connection claim.

2. Contact the SSA and request a copy of the administrative decision and all clinical records considered in conjunction with its award of SSA disability benefits to the Veteran and any subsequent disability determinations regarding him. 

3. Associate a copy of the January 30, 2008 Memorandum regarding the lack of a verifiable stressor with the claims file.  If it is unavailable, the Veteran should be requested in writing to provide the specifics of his alleged stressors, efforts must be made to verify the stressors and a new determination regarding verification of the Veteran's alleged stressors must be made.

4. Obtain all medical records regarding the Veteran's treatment at the Biloxi/Pensacola VAMC for the period from December 15, 1987 to the present, to specifically include all laboratory reports, including those dated in January 2006 and June 2009.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

5. After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and an opportunity to respond. 

No action is required of the Veteran and his representative until they are notified by the RO or AMC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


